FILED
                             NOT FOR PUBLICATION                            JUL 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ESMERALDA BRAVO LEYVA,                           No. 04-73656

               Petitioner,                       Agency No. A095-192-799

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Esmeralda Bravo Leyva, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Bravo Leyva has failed to raise, and therefore has

waived, any challenge to the agency’s denial of her application for cancellation of

removal for failure to show the requisite continuous physical presence, good moral

character, and hardship. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues that are not specifically raised and argued in a party’s opening

brief are waived).

      PETITION FOR REVIEW DENIED.




                                          2                                      04-73656